Case 20-12890-mkn       Doc 112       Entered 09/09/20 10:28:51   Page 1 of 1




E FILED ON 09/09/20
THOMAS E. CROWE, ESQ.
THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
2830 S. Jones Blvd.
Las Vegas, Nevada 89146
(702) 794-0373
Attorney for Debtor-in-Possession

                        UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEVADA

                                           ******
In re:                                          )        BANKRUPTCY NUMBER:
                                                )        BK-S-20-12890-MKN
PLAYERS NETWORK,                                )               Chapter 11
                                                )
                                                )
                            Debtor.             )        Date: 9/30/20
                                                )        Time: 9:30 a.m.

                  NOTICE TO VACATE HEARING RE:
FIRST APPLICATION OF THOMAS E. CROWE, ATTORNEY FOR DEBTOR, FOR
   THE ALLOWANCE OF COMPENSATION FOR PROFESSIONAL SERVICES
            RENDERED AND REIMBURSEMENT OF EXPENSES


              PLEASE TAKE NOTICE that the hearing re: FIRST APPLICATION OF

THOMAS E. CROWE, ATTORNEY FOR DEBTOR, FOR THE ALLOWANCE OF

COMPENSATION FOR PROFESSIONAL SERVICES RENDERED AND REIMBURSMENT

OF EXPENSES, scheduled for September 30 , at 9:30 a.m., is hereby vacated.

              DATED this 9th day of September, 2017.

                                                  THOMAS E. CROWE PROFESSIONAL
                                                  LAW CORPORATION
                                                    /s/ THOMAS E. CROWE
                                                  THOMAS E. CROWE, ESQ.
                                                  State Bar No. 3048
                                                  2830 S. Jones Blvd., #3
                                                  Las Vegas, NV 89146
                                                  Attorney for Debtor
